DETAILED ACTION
Amendment submitted August 20, 2021 has been considered by examiner. Claims 1, 3, 6-8, 10, and 13-15 are pending. 


ALLOWANCE
Claims 1, 3, 6-8, 10, and 13-15 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1 and 8:
	“wherein the pair management table is configured to store, for each pair of volumes, a pair state of the first volume and the second volume, the pair state selected from a group comprising a first state indicating that the first volume and the second volume are defined as a replication pair with no data replicated, a second state indicating that the first volume and second volume are undergoing synchronization, a third state indicating that the first volume and second volume are synchronized, and a fourth state indicating that the first volume and second volume are suspended, wherein the processor is further configured to, for a read request made to the second volume: return an error message responsive to the pair state being the second state, return an error message responsive to the pair state being the third state, and responsive to the pair state being the fourth state: return data from the second volume in response to the read request responsive to the replication bitmap indicating that date is to be replicated to the second volume: and return an error message responsive to the replication bitmap indicating that data is not to be replicated to the second volume.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sano et al (2010/0011179) describing at least a pair management system including state information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163